IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TAX CLAIM BUREAU OF LEHIGH                   : No. 540 MAL 2015
COUNTY 2013 UPSET TAX SALE                   :
                                             :
                                             : Petition for Allowance of Appeal from
OBJECTORS:                                   : the Order of the Commonwealth Court
 NOE GUTIERREZ AND SUSANA                    :
GUTIERREZ                                    :
                                             :
                                             :
PETITION OF: SUSANA GUTIERREZ,               :
INDIVIDUALLY AND AS                          :
ADMINISTRATRIX OF THE ESTATE OF              :
NOE GUTIERREZ                                :


                                        ORDER



PER CURIAM

     AND NOW, this 31st day of December, 2015, the Petition for Allowance of

Appeal is DENIED and the Application for Leave to File Post-Submission

Communication is DENIED.

     Mr. Justice Eakin did not participate in the decision of this matter.